 

 
 
EXHIBIT 10.02

--------------------------------------------------------------------------------






AMENDED AND RESTATED
SENIOR EXECUTIVE
TERMINATION BENEFITS AGREEMENT




This Amended and Restated Senior Executive Termination Benefits Agreement (the
“Agreement”), dated as of January 15, 2009 (the “Effective Date”), by and
between Darling International Inc., a Delaware corporation (the “Company”), and
John O. Muse (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive and the Company previously entered into that certain
Senior Executive Termination Benefits Agreement, dated as of December 31, 2007,
as amended by that First Addendum to Senior Executive Termination Benefits
Agreement dated as of December 9, 2008 (collectively, the “Prior Agreement”);
and


WHEREAS, the Executive has made and, if he continues to be employed by the
Company, will continue to make valuable contributions to the productivity and
profitability of the Company; and


WHEREAS, the Company considers that providing severance benefits will operate as
an incentive for the Executive to remain employed by the Company; and


WHEREAS, this Agreement amends, restates and supersedes the Prior Agreement in
its entirety;


NOW, THEREFORE, to induce the Executive to remain employed by the Company, and
to acknowledge the “At Will” status of the Executive’s employment by the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows:
 
1.           Circumstances Triggering Receipt of Severance Benefits.


 
Subject to the Executive’s execution of a general release (on the Company’s
standard form) in favor of the Company pursuant to which the Executive waives,
effective as of the Termination Date (as hereinafter defined), any and all
claims, known or unknown, relating to the Executive’s employment by the Company
or the termination thereof, the Company shall provide the Executive with the
benefits set forth in Section 3 upon any termination of the Executive’s
employment for any reason except the following:



 
(a)
Termination by reason of the Executive’s “voluntary termination” other than a
Change in Control Termination (as hereinafter defined). For the purposes of this
Agreement, “voluntary termination” shall mean the voluntary resignation by the
Executive of his employment with the Company;

 


  1
 

--------------------------------------------------------------------------------

 

 
(b)
“Termination with Cause.” For the purposes hereof, “Cause” shall mean
termination of employment of the Executive by the Company following (1) failure
of the Executive to render services to the Company in accordance with the
reasonable directions of the Company’s Chief Executive Officer or Board of
Directors, which failure shall continue after written notice from the Company,
(2) the commission by the Executive of an act of fraud or dishonesty or of an
act which he knew to be in material violation of his duties to the Company
(including the unauthorized disclosure of confidential information) or (3)
following a felony conviction of the Executive; or



 
(c)
Termination upon the Executive’s normal retirement.  For the purposes of this
Agreement, “normal retirement” shall mean the termination of employment of the
Executive by the Company or the Executive in accordance with the Company’s
retirement policy (including early retirement, if included in such policy and
elected by the Executive in writing) generally applicable to its senior
executive employees, or in accordance with any other retirement agreement
entered into by and between the Executive and the Company.



 
For the purpose of this Agreement, the placement of the Executive on permanent
or long-term disability status as defined by the Company’s long-term disability
policy covering the Executive and the death of the Executive shall not be deemed
a termination and shall not qualify the Executive for the benefits set forth in
this Agreement.



2.           No Entitlement of Employment and Acknowledgment of “At Will”
Status.


 
This Agreement shall not be construed as and does not constitute a promise or
guaranty of continued employment. In consideration of this Agreement, the
Executive acknowledges and agrees that his employment with the Company is “At
Will”. The Executive understands that his employment with the Company is not for
a specified term and is at the mutual consent of the Executive and the Company
and, therefore, the Company can terminate the employment relationship at will,
with or without Cause.



3.           Termination Benefits.


 
Subject to the conditions set forth in Section 1, and subject to the mitigation
provisions contained in Section 5, the following benefits (subject to any
changes in benefit programs that may occur in the future and any applicable
payroll or other taxes required to be withheld) shall be provided to the
Executive:



 
(a)
Compensation. Commencing on the Termination Date (as defined below), the
Executive shall be paid periodically, according to his unit’s wage practices,
the amount of his periodic base salary until he has been paid one and one-half
(1.5) times his annual base salary (“Termination Pay Amount”) at the highest
rate in effect in the preceding twelve (12) months.  Each such periodic
termination payment is hereby designated a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  Notwithstanding the foregoing, if a Change in Control (as hereinafter
defined) of the Company occurs and if either the Company terminates the
Executive’s employment without Cause within twelve (12) months following such
Change in Control or the Executive resigns within ninety (90) days following
such Change in Control (either such event being referred to herein as a “Change
in Control Termination”) then in lieu of the Termination Pay Amount, and not in
addition thereto, the Executive shall receive a lump sum payment within thirty
(30) days of the date of termination or resignation, as the case may be, equal
to three (3) times the Executive’s annual base salary at the highest rate in
effect in the preceding twelve (12) months (the “Change in Control Termination
Payment”).

 


 2
 

--------------------------------------------------------------------------------

 

 
(b)
Vacation Pay. Any accrued vacation pay due but not yet taken at the Termination
Date shall be paid to the Executive on the date his employment with the Company
is terminated (the “Termination Date”).



(c)  
Welfare Benefits, etc. The Executive’s participation (including dependent
coverage) in any life, disability, health and dental plans, and any other
similar fringe benefits of the Company (except business accident insurance and
continued contributions to qualified retirement plans) in effect immediately
prior to the Termination Date shall be continued, or equivalent benefits
provided by the Company, for a period of eighteen (18) months from the
Termination Date, or thirty-six (36) months in the case of a Change in Control
Termination, to the extent allowed under the policies or agreements pursuant to
which the Company obtains and provides such benefits.



(d)  
Bonus and Retirement Benefits.  The Executive shall not be entitled to any bonus
under the Company’s executive bonus plan for the year in which his termination
occurs. The Agreement shall not affect the Executive’s entitlement to benefits
under the Company’s retirement plan accrued as of his termination.



(e)  
Executive Outplacement Counseling.  The Company shall engage an outplacement
counseling service of national reputation, at its own expense provided that such
expense shall not exceed Ten Thousand Dollars ($10,000), to assist the Executive
in obtaining employment, until the earliest of (i) two years from the
Termination Date, (ii) such date as the Executive has obtained employment, or
(iii) until such time the Company’s expenses equal Ten Thousand Dollars
($10,000).



For purposes of the Agreement, “Change in Control” means the occurrence of any
of the following events:
 


3
 

--------------------------------------------------------------------------------

 

 
(1) Any Person, as defined in the Company’s 2004 Omnibus Incentive Plan (the
“Omnibus Plan”), becomes the Beneficial Owner (as defined in Rule 13d-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934) of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of its Directors (the “Outstanding Employer Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, including without
limitation, a public offering of securities; (ii) any acquisition by the Company
or any of its Subsidiaries (as defined in the Omnibus Plan); (iii) any
acquisition by an employee benefit plan or related trust sponsored or maintained
by the Company or any of its Subsidiaries; or (iv) any acquisition by any Person
pursuant to a transaction which complies with clauses (i), (ii), and (iii) of
clause (3) of this definition below;


(2) Individuals who  constitute the Board of Directors as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
Director subsequent to the Effective Date whose election to the Board of
Directors, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the Directors then comprising the
Incumbent Board, shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the Directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Board of Directors;


(3) Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Voting Securities
immediately prior to such Business Combination are the Beneficial Owners,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (or election of members of a comparable governing body) of
the entity resulting from the Business Combination (including, without
limitation, an entity which as a result of such transaction owns all or
substantially all of the Company or all or substantially all of the Company’s
assets either directly or indirectly or through one or more Subsidiaries) (the
“Successor Entity”) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Employer
Voting Securities; (ii) no Person (excluding any Successor Entity or any
employee benefit plan or related trust of the Company, such Successor Entity, or
any of their Subsidiaries) is the Beneficial Owner, directly or indirectly, of
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body) of the Successor Entity, except to the
extent that such ownership existed prior to the Business Combination; and (iii)
at least a majority of the members of the board of directors (or comparable
governing body) of the Successor Entity were members of the Incumbent Board
(including persons deemed to be members of the Incumbent Board by reason of the
proviso of clause 2 of this definition at the time of the execution of the
initial agreement or of the action of the Board of Directors providing for such
Business Combination; or
 


4 
 

--------------------------------------------------------------------------------

 


(4) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


4.           Entirety.


 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter contained herein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless referring specifically to this Agreement and executed in writing by the
parties hereto.  In no event will the Executive be entitled to severance under
both this Agreement and the Company’s severance policy, if any, as it is the
intent of the parties hereto that the severance provided for in this Agreement
shall be in lieu of, and not in addition to, the severance that the Executive
would otherwise be entitled to under the Company’s severance policy, if any.



5.           Mitigation.


 
The Executive is required to mitigate the Termination Pay Amount by seeking
other comparable employment as promptly as practicable after the Termination
Date and amounts due hereunder shall be offset against or reduced by any amount
earned from such other employment. The benefits provided for in Section 3(c)
shall terminate upon the Executive’s obtaining such other employment. The
Executive hereby agrees to notify the Company promptly upon obtaining
employment.



6.           Certain Obligations of Executive.


 
In order to induce the Company to enter into this Agreement, the Executive
hereby agrees to the following obligations, which obligations of the Executive
shall be in addition to, and shall not limit, any other obligation of the
Executive to the Company with respect to the matters set forth herein or
otherwise:



(a)  
Nondisclosure.  The Executive hereby agrees that all documents, records,
techniques, business secrets, price and route information, business strategy and
other information, whether in electronic form, hardcopy or other format, which
have come into his possession from time to time during his employment by the
Company or which may come into his possession during his employment, shall be
deemed to be confidential and proprietary to the Company and the Executive
further agrees to retain in confidence any confidential information known to him
concerning the Company and its affiliates and their respective businesses,
unless such information (i) is publicly disclosed by the Company or (ii) is
required to be disclosed by valid legal process; provided, however, that prior
to any such disclosure, if reasonably practicable, the Executive must first
notify the Company and cooperate with the Company (at the Company’s expense) in
seeking a protective order.

 
 
5
 

--------------------------------------------------------------------------------

 



(b)  
Return of Property.  The Executive agrees that, upon termination of the
Executive’s employment with the Company for any reason, the Executive will
return to the Company, in good condition, all property of the Company and any of
its affiliates, including without limitation, keys; building access cards;
computers; cellular telephones; automobiles; the originals and all copies (in
whatever format) of all management, training, marketing, pricing, strategic,
routing and selling materials; promotional materials; other training and
instructional materials; financial information; vendor, owner, manager and
product information; customer lists; other customer information; and all other
selling, service and trade information and equipment.  If such items are not
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.



(c)  
Nonsolicitation.  During the period of employment with the Company and for a
period of 12 months thereafter, the Executive will not, on the Executive’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, or otherwise act indirectly to hire or solicit or in any manner
attempt to influence or induce any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates, nor will the Executive
use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company concerning the
names and addresses of the employees of the Company or its affiliates.



(d)  
Nondisparagement.  The Executive shall not, either during the term of this
Agreement or at any time thereafter, make statements, whether orally or in
writing, concerning the Company, any of its directors, officers, employees or
affiliates or any of its business strategies, policies or practices, that shall
be in any way disparaging, derogatory or critical, or in any way harmful to the
reputation of the Company, any such persons or entities or business strategies,
policies or practices.



(e)  
Cooperation.  The Executive agrees to cooperate, at the request and expense of
the Company, in the prosecution and/or defense of any claim or litigation in
which the Company or any affiliate is involved on the Termination Date or
thereafter that includes subject matter as to which the Executive has knowledge
and/or expertise.

 
 
6
 

--------------------------------------------------------------------------------

 

 
(f)  
Damages.  Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches the covenants contained in this Section 6, the Company will
have no further obligations to the Executive pursuant to this Agreement or
otherwise and may recover from the Executive all such damages to which it may be
entitled at law or in equity.  In addition, the Executive acknowledges that any
such breach may result in immediate and irreparable harm to the Company for
which money damages are likely to be inadequate.  Accordingly, the Company may
seek whatever relief it determines to be appropriate to protect the Company’s
rights under this Agreement, including, without limitation, an injunction to
prevent the Executive from disclosing any trade secrets or confidential or
proprietary information concerning the Company to any person or entity, to
prevent any person or entity from receiving from the Executive or using any such
trade secrets or confidential or proprietary information and/or to prevent any
person or entity from retaining or seeking to retain any other employees of the
Company.  The Executive acknowledges good and sufficient consideration for the
covenants of this Section 6.



7.           Successors.


 
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.



8.           Governing Law.


 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Texas.



9.           Termination.


This Agreement shall terminate on December 31, 2009.


10.           Certain Additional Payments.


(a) Anything in this Agreement to the contrary notwithstanding, if prior to the
second anniversary of the change in ownership or effective control of the
Company (as those events are determined for purposes of Section 280G of the
Code) it shall be determined that any payment, benefit or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise), including but not limited to for such determination acceleration of
vesting and benefits as determined in regulations promulgated pursuant to
Section 280G of the Code, but determined without regard to any additional
payments required under this Section 10 (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any successor provision, or
any interest or penalties are incurred by the Executive with respect to any such
excise tax (such excise taxes, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  
 
 
7
 

--------------------------------------------------------------------------------

 

 
(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within forty-five (45) business days of
the receipt of notice from Executive to the Company that there has or may have
been a Payment (a “Payment Notice”), or such earlier time as is requested by the
Company; provided that for purposes of determining the amount of any Gross-Up
Payment, the Executive shall be deemed to pay federal income tax at the actual
rates applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
rates applicable to individuals in the state or locality of the Executive’s
residence or place of employment in the calendar year in which any such Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account limitations applicable to individuals subject to federal income tax at
the actual rates.  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment, as determined pursuant to this
Section10, shall be paid by the Company to the Executive (or directly to the
Internal Revenue Service or other appropriate taxing authority for the benefit
of the Executive), on or prior to the later of (i) the due date for the payment
of any Excise Tax, income tax or other amount comprising the Gross-Up Payment to
the relevant taxing authority, and (ii) the forty-fifth (45th) day following the
Company’s receipt of the Payment Notice, but in no event later than the end of
Executive’s taxable year following the year in which any Excise Tax, income tax
or other amount comprising the Gross-Up Payment was remitted to the relevant
taxing authority.  Subject to the following provisions of this Section 10 to the
contrary, any determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), or that
additional amounts were paid to the Executive (“Overpayment”) consistent with
the calculations required to be made hereunder.  In the event that the Company
exhausts its remedies pursuant to Section 10(c) and the Executive thereafter is
required to make a payment of any Excise Tax, or there has been an Overpayment,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive, or the Executive shall return to the Company
the amount of such Overpayment, as the case may be.  Without extending any time
period set forth in this Section 10 for any Gross-Up Payment or Underpayment due
hereunder, such amount shall be paid no later than the end of the calendar year
following the calendar year in which the Executive pays the related tax, except
as stated in Section 11.
 
 
8
 

--------------------------------------------------------------------------------

 



 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment or would require a re-calculation of amounts as
set forth in Section10(a).  Such notification shall be given as soon as
practicable but no later than five (5) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim unless directed to do so by the Company.  If
the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
 
(i)
give the Company any information reasonably requested by the Company relating to
such claim;

 
 
(ii)
take such action in connection with contesting such claim as the Company shall
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company;

 
 
(iii)
cooperate with the Company in good faith in order effectively to contest such
claim; and

 
 
(iv)
permit the Company to participate in any proceedings relating to such claim;

 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) reasonably incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  The Company shall control all
proceedings taken in connection with such contest, and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
 
9
 

--------------------------------------------------------------------------------

 

 
(d)           If, after the receipt by the Executive of a payment by the Company
of an amount on the Executive’s behalf pursuant to Section 10(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Section10(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 10(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim, the Executive shall so notify the
Company, and the Executive shall co-operate with the Company, at the Company’s
request, to contest such denial of refund.
 
(e)           The parties intend that this Section 10 shall be in compliance
with the Sarbanes-Oxley Act of 2002 (“SOX”).  If any provision of this Section
10 is inconsistent with SOX, the parties agree to reform this Section 10 to
comply therewith.


11.           Compliance with Code Section 409A.


To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder.  Notwithstanding any provision of this
Agreement to the contrary, and if and only to the extent it becomes necessary to
prevent any accelerated or additional tax under Section 409A of the Code, if the
Executive is a “specified employee” as defined in Section 409A of the Code, any
severance pay or benefits constituting deferred compensation to which Section
409A applies and payable by reason of the Executive’s termination of employment
(severance pay and benefits up to $450,000 are not subject to Section 409A)
shall be deferred (without any adjustment to the amount of such payments or
benefits ultimately paid or provided to the Executive) until the date that is
six (6) months following such termination (or the earliest date as is permitted
under Section 409A of the Code).


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.




 

   DARLING INTERNATIONAL INC.                    
 By:  
   /s/  Randall C. Stuewe    
    
Randall C. Stuewe                   Chief Executive Officer    

 
 
 

  EXECUTIVE                    
 By:  
   /s/  John O. Muse    
    
John O. Muse                        

 

  10
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 